Citation Nr: 0314473	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  96-02 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for hemorrhoids.

2.  Entitlement to a compensable initial rating for bilateral 
inguinal hernias.

3.  Entitlement to an increased rating for hypertensive heart 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to May 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which, among other things, granted 
service connection for hemorrhoids and bilateral inguinal 
hernias, assigning noncompensable initial ratings to each 
disability.  During the course of this appeal, the initial 
rating for hemorrhoids was increased to 10 percent, but the 
veteran has continued his appeal, asserting that an even 
higher rating is warranted.  This matter also comes before 
the Board on appeal from a March 1999 rating decision of the 
Atlanta RO which continued the 30 percent rating for 
hypertensive heart disease.

The Board notes that the RO denied entitlement to service 
connection for a ganglion cyst of the left wrist, refractive 
error of the eyes, headaches, stomach problems, and 
musculoskeletal chest pain in its November 1994 rating 
decision and the veteran submitted a notice of disagreement 
with respect to each of these issues in December 1994.  A 
statement of the case, however, was not issued until August 
1997 and the veteran did not submit his VA Form 9, Appeal to 
Board of Veterans' Appeals, until June 1998.  As a 
consequence, the RO informed the veteran in a letter dated in 
August 1998, that his appeal of these issues was not timely 
filed and that new and material evidence would be required to 
reopen the previously denied claims.  The veteran's 
representative now argues that correspondence submitted by 
the veteran within one year of the November 1994 rating 
decision should be interpreted as a substantive appeal and 
that these issues should currently be on appeal.  Because the 
issue of timeliness of the filing of a substantive appeal has 
not been decided by the RO, it is not properly before the 
Board for adjudication.  Accordingly, this issue is referred 
to the RO for consideration.

The Board also points out at this juncture that the veteran 
requested service connection for a nervous condition in 
October 1994 and the RO has yet to adjudicate that issue.  
Consequently, the issue of entitlement to service connection 
for a nervous condition is also referred to the RO for 
consideration.
REMAND

The evidence of record shows that the veteran submitted a 
request for VA compensation benefits for a number of 
disabilities in October 1994.  Based on the medical evidence 
obtained, the RO granted service connection for hemorrhoids 
and for bilateral inguinal hernias in a November 1994 rating 
decision, assigning noncompensable evaluations for each 
disability.  Additional medical evidence was obtained and in 
May 1998 the RO increased the initial rating for hemorrhoids 
to 10 percent; the noncompensable evaluation assigned for 
hernias was continued.

The veteran appealed the November 1994 rating decision and 
the RO issued a statement of the case in March 1995, 
explaining why initial compensable ratings could not be 
granted for hemorrhoids and hernias.  A supplemental 
statement of the case was issued in June 1998, following the 
assignment of a higher initial evaluation for hemorrhoids.  
Subsequently in 1998, two additional supplemental statements 
of the case were issued to the veteran outlining the evidence 
needed to substantiate his claims on appeal.

In March 1999, the RO continued the 30 percent evaluation 
assigned for hypertensive heart disease and the veteran 
submitted a notice of disagreement.  In November 1999, a 
statement of the case was issued explaining why a higher 
rating could not be granted.  In January 2001, a supplemental 
statement of the case was issued with respect to the 
veteran's claims of entitlement to a compensable initial 
rating for bilateral inguinal hernias and entitlement to an 
increased rating for hypertensive heart disease.  This most 
recent statement did not address the pending claim of 
entitlement to an initial rating higher than 10 percent for 
hemorrhoids nor did it contain updated regulatory language 
regarding VA's duty to assist the veteran in substantiating 
his claims.

While the veteran's appeal was pending, the President signed 
into legislation the Veterans Claims Assistance Act of 2000 
(the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of his/her own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regulations implementing the VCAA were promulgated and the 
Board began advising claimants in writing of his/her rights 
and responsibilities under the VCAA, as well as the 
responsibilities of VA in assisting claimants in obtaining 
evidence, as opposed to remanding all cases that did not have 
the statutorily mandated notice language to the ROs.  The 
Board's notice to claimants included a request for the 
claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his/her 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of any specific notice of the VCAA and of VA's obligation to 
obtain identified evidence, the Board finds that it has no 
alternative but to remand this matter to the RO to ensure 
that the veteran is given proper notice of his rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of VA are met.  The Board laments 
the lengthy duration of this appeal, however, it appears that 
a remand is required to cure the procedural defect outlined 
above.  It is noted that due to the recent invalidation of 
regulations implementing the VCAA, the Board does not have 
the authority to cure this procedural defect itself.

The Board additionally finds, after a review of the record 
and the arguments of the veteran's representative, that the 
medical record is stale and updated medical evidence must be 
obtained in order to determine the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consideration must also be given to a longitudinal 
picture of the veteran's disabilities to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA and valid implementing 
regulations.  He should be given an 
opportunity to supply additional 
evidence and/or argument, identify 
additional evidence for VA to obtain, 
or waive his right to the one-year 
response time required under the VCAA.  
All new evidence and/or arguments must 
be associated with the veteran's 
claims folder.

2.	The veteran should be specifically 
requested to identify all medical 
treatment records pertinent to 
adjudicating his claims for increased 
ratings.  All identified records 
should be obtained and associated with 
the veteran's claims folder.

3.	The veteran should be scheduled for 
examinations with the appropriate 
medical specialists to determine the 
severity of his hemorrhoids, bilateral 
inguinal hernias, and hypertensive 
heart disease.  The examiners should 
be requested to review the veteran's 
entire claims folder and to support 
each opinion rendered with appropriate 
rationale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




